                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
ALEXANDRA HADDAD,                         )
    Plaintiff,                            )
                                          )
                                          )
        v.                                )         C.A. No. 18·314-JJM·PAS
                                          )
BRYANT UNIVERSITY, a non·profit           )
Corporation,                              )
     Defendant.                           )



                          MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

        Alexandra Haddad entered the Physician's Assistant Program ("P A Program")

at Bryant University in January 2016. Unable to meet the academic requirements

throughout, Bryant placed her on Academic Probation during her first term and

dismissed her from the P A Program twice. Successful appeals of these dismissals

and the flexibility Bryant showed her in applying its policies allowed her to continue

her studies albeit through a plan of remedial assessments and rotations. But after

continuing to struggle despite the adjustments made to her academic progression,

Ms. Haddad was dismissed from the program for the third and final time in December

2018.

        Ms. Haddad challenges her final dismissal through this action's breach of

contract and misrepresentation claims. She alleges that a February 1, 2017 letter

from Program Director Jay Arm·ien setting forth a remediation progress plan created

a new implied·in·fact contract that Bryant breached by dismissing her from the PA
Program even though she complied with the terms of the letter. Because the Court

finds that the February 1, 2017 letter was not a contract governing the relationship

between Ms. Haddad and Bryant, there is no legal or factual basis for her contract or

misrepresentation claims against Bryant. The Court therefore grants judgment to

Bryant.

FACTS

        Bryant's policies, procedures, and academic requirements are contained in the

Student Manual and Academic Policies and Procedures ("Academic Policies")

documents. ECF No. 18·1 at 3. The FA Program has two phases: a didactic phase,

which largely consists of one year of classroom learning, and a clinical rotations

phase, where students spend fifteen months working in various medical fields. Id at

"If 4. The didactic year is divided into four terms and each term builds on the previous

term's work. Id at ,, 5. Students must get a minimum passing grade of a 75 and

maintain an overall Grade Point Average ("GPN) of 3.0 for each term in the didactic

year. Id. at "If 6.

       If a student fails a course, Bryant will place her on Academic Probation, and

she must take a remediation exam. Id. at "1[7. If the student passes the remediation

exam, she will receive a 75% and will progress to the next term, but will remain on

Academic Probation. Id. at,, 8. Failure to maintain a 3.0 GPA per term during the

didactic phase will result in Academic Probation; the student must then "demonstrate

continual improvement to remain in the program as defined as an improving GPA."

I d. at "If 9. "Students who fail to improve their overall GPA from the previous term


                                           2
will be referred to the [Academic Support and Remediation Committee] for

recommended dismissal." Id. at       ,I   9. To progress from the didactic phase into the

clinical rotations phase, a student must have at least a 3.0 GPA. During the clinical

phase, students must achieve an 83% or above to pass each rotation. Id. at               ,I 10.
Students were required to achieve an overall 3.0 GPA in order to graduate.         I d. at ,I 2.

          Ms. Haddad reviewed Bryant's Academic Policies and understood that she

would have to achieve a cumulative 3.0 GPA to be considered for graduation. Id. at

,118.    She had a meeting on her first day of classes where she discussed all aspects of

the program,       including academic and non·academic standards,                graduation

requirements, and program policies. I d. at ,119.

          Ms. Haddad failed two classes during the first didactic term but took and

earned a 75% on the remediation assignment and exam. Id. at          ,1,1   21, 22. She still

did not have the required 3.0 GPA, so Bryant put her on Academic Probation. Id. at

"If   23. During her second term, she failed four tests and her GPA remained below a

3.0 though it did not improve from the previous term. Id. at ,I 25. Her GPA dropped

during her third term after she failed eight tests. I d. at "If 26. Because Ms. Haddad

did not have the required 3.0 GPA, Bryant dismissed her from the PA Program. Id.

at "If 27. She appealed her dismissal and was reinstated with the provision that she




                                               3
raise her GPA to the required 3.0 by the end of the fourth term. Id at   n   28·29. She

did not and was dismissed for the second time. I d.   at~~   31.

        Ms. Haddad appealed, and Bryant allowed her to go through a remedial

process that included taking a summative exam and a PACKRAT1 test. Id at 'If 32.

She failed both exams. Id at 'If 34. Program Director Amrien sent Ms. Haddad a

letter, dismissing her for the third time from the PA Program effective January 1,

2017. Id    at~~   35. Ms. Haddad appealed again, writing to the Provost outlining the

basis for her appeal and pledging to improve her academic performance and detailing

how she intended to so improve.        Id. at 'If 36. The Provost decided to defer her

dismissal and allow her to get back on track by doing a remedial clinical rotation; she

met with Christopher Ferreira, Director of Clinical Education, to discuss a plan. 2 Id

at '\[38.

        Mr. Amrien wrote to Ms. Haddad on February 1, 2017, laying out the

parameters of the Remedial Rotation she discussed with Mr. Ferreira that would

allow her to progress from the didactic program to the clinical program. Bryant

expected her to complete a remedial clinical rotation with a passing preceptor

evaluation score of her performance, to get a passing score on the Family Medicine




       1 PACKRAT is a national exam of the Physician Assistant Education
Association.
       2 Mr. Ferreira memorialized the conversation in a Student Encounter note.
ECF No. 18·1 at '\I'll 38·39. Mr. Ferreira says that he told Ms. Haddad that she still
had to achieve the overall 3.0 GPA to graduate from the PA Program. Id at~~ 40.
She disputes that he told her that the 3.0 GPA requirement still applied to her, at
that meeting or any time thereafter. Id Moreover, she argues that this note is
unreliable because it was written in Word and could have been altered at any time.
                                            4
End-Of-Rotation Exam, to take an additional PACKRAT exam and receive a score

equal to or greater than 379, and to complete at least 250 Rosh Review Questions.

Id at ~I 41. Ms. Haddad was told that if she completed this remedial clinical rotation,

she still needed to complete all twelve clinical rotations in the P A Program. The letter

also noted that this appeal was final and if she failed to pass any clinical rotation,

she would be dismissed. Id at "If 41. She testified that she believed that the February

1st letter set forth her personal graduation requirement and she was not told that

she still needed to achieve an overall3.0 GPA to graduate. Id at "If 44.

      Mr. Ferreira met with Ms. Haddad again in March to discuss her progress

through the Remedial Rotation. Id at "If 42. Again, the parties dispute whether

Mr. Ferreira told her that she still had to achieve an overall3.0 GPA to graduate; he

testified that he did and noted that in the Student Encounter Form and she denies

this. Id at   "11"11   42-43. While she met the four requirements set forth in the February

1st letter, Ms. Haddad failed to attain the 3.0 GPA that she would need to graduate

and was dismissed for a third and final time in December. Id at "11,1 48-50. She

appealed this decision based on her understanding that she did not need a 3.0 GPA




                                                5
to graduate, but Bryant denied her, relying on the requirement as set forth in the

Academic Policies. Id. at   ,1,1 51·52.
       Ms. Haddad filed this suit against Bryant for breach of contract and fraudulent

and negligent misrepresentation. Now Bryant moves for summary judgment (ECF

No. 16), which Ms. Haddad opposes (ECF No. 18).

STANDARD OF REVIEW

       When ruling on a motion for summary judgment, the court must look to the

record and view all the facts and inferences therefrom in the light most favorable to

the nonmoving party. Continental Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370,

373 (1st Cir. 1991). Once this is done, Rule 56(c) requires that summary judgment

be granted if there is no issue as to any material fact and the moving party is entitled

to judgment as a matter oflaw. A material fact is one affecting the lawsuit's outcome.

URI Cogeneration Partners, L.P. v. Ed. ofGovemo1-s for Highel' Educ., 915 F. Supp.

1267, 1279 (D.R.I. 1996).

DISCUSSION

      The Court begins with Bryant's arguments in favor of summary judgment on

Ms. Haddad's two claims.

      A. Breach of Contract Claim

      The Rhode Island Supreme Court 3 has been clear, "a student and private

university relationship is essentially contractual in nature . . .       [with] unique



      3 Ms. Haddad has invoked the diversity jurisdiction of this Court under 28
U.S.C. § 1332 (ECF No. 1 at 4), so familiar principles require that Rhode Island state
law governs this case substantively. ETie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).
                                           6
qualities." Gonnan v. St. Raphael Acad, 853 A.2d 28, 34 (R.I. 2004). So, at the outset

of the analysis of the breach of contract claim, the Court must determine what

contract governs the parties' relationship here. The parties do not dispute and the

Court therefore concludes that the Academic Policies govern the student-university

relationship.    The policies set forth in the Academic Policies are clear and

unambiguous and there is no dispute that Ms. Haddad was dismissed because she

did not meet the overall3.0 GPA graduation requirement as set forth in the Academic

Policies.

       When looking at the contract terms, "the appropriate inquiry is whether the

term at issue in a contract involving a private educational institution is contrary to

law or public policy." Id at 38. The Rhode Island Supreme Court has found that a

contract violates public policy only if it is: "'[1] injurious to the interests of the public,

[2] interferes with the public welfare or safety, [3] is unconscionable; or [4] tends to

injustice or oppression."' Id. at 39 (quoting City of Warwick v. Boeng C01p., 472 A.2d

1214, 1218 (R.I. 1984)). Ms. Haddad does not claim that enforcing the 3.0 GPA

graduation requirement as to her or any other P A Program student meets any of the

four conditions noted in Gorman. ECF No. 18 at 17. And as Bryant points out, it is

important for it to have the discretion to enforce its graduation requirements to

ensure that its graduating Physician Assistants are competent and prepared to serve

the medical community and patients. See Gonnan, 853 A.2d at 34 (finding that a

school has "broad discretion to meet its educational and doctrinal responsibilities"

and recognizing "that implicit in an educational contract is the right to modify



                                              7
disciplinary and academic rules and regulations."; see e.g., Mahavongsanan v. Hall,

529 F.2d 448, 450 (5th Cir. 1976) ("[i]mplicit in the student's contract * * * is the

student's agreement to comply with the university's rules and regulations, which the

university clearly is entitled to modify so as to properly exercise its educational

responsibility").   Therefore, because the Academic Policies formed the contract

between Ms. Haddad and Bryant, the 3.0 overall GPA requirement for graduation

was not contrary to law or public policy, and she failed to meet that requirement, the

Court finds that Ms. Haddad has no claim for breach of contract relative to her

dismissal from the P A Program.

      Ms. Haddad does not focus her arguments on the Academic Policies, however,

but argues that the February 1st letter formed a new, implied·in·fact contract and

that contract contained her personal graduation requirement, which contrary to the

Academic Policies, did not mention that she needed to achieve an overall3.0 GPA to

graduate.   Bryant objects, arguing that the Academic Policies is the operative

contract here and that the correspondence allowing Ms. Haddad to progress through

a remediation process after her third dismissal was not a new contract, but a

modification as is contemplated in its Academic Policies.

      The record does not support a finding that the February 1st letter is an

implied·in·fact contract. An implied·in·fact contract "is a form of express contract

wherein the elements of the contract are found in and determined from the relations

of, and communications between the parties, rather than from a single clearly

expressed written document." Ma1'Shall ContractoJ'S, Inc. v. Brown Univ., 692 A.2d



                                         8
665, 669 (R.I. 1997). But where there is an express contract, there cannot also be an

implied·in·fact one unless the implied contract addresses a different subject matter.

Bushkin Assoc., Inc. v. Raytheon Co., 815 F.2d 142, 151 (1st Cir. 1987).

       As stated, there is no dispute that the Academic Policies is an express contract.

The policies discuss the requirements to progress through the P A Program and to

graduate. They detail a process for what happens if a student does not meet the PA

Program's academic requirements, including remediation to improve grades,

deceleration to slow down progression through the P A Program to catch up

academically, and dismissal. The Academic Policies apply to all students, including

Ms. Haddad. While it is tailored to Ms. Haddad's academic situation, the February

1st letter covers the same subject matter as the Academic Policies. It acknowledges

that this program modification is remedial and in lieu of immediate dismissal. The

letter details her remedial plans to improve her grades so that she can progress from

the didactic phase to the clinical year. Because it covers the same subject matter as

the Academic Policies, the February 1st letter cannot be an implied·in·fact contract.

      Moreover, the Court finds that the remediation process set out in the four

essential pieces of correspondence at the root of Ms. Haddad's case reflects the process

that Bryant described in its Academic Policies. "[M)atters of academic judgment are

generally better left to the educational institutions than to the judiciary and [courts)

have accorded great deference where such matters are at issue." Mangla v. BTown




                                           9
Univ., 135 F.3d 80, 84 (1st Cir. 1998). The January 2017 4 letter from Mr. Amrien

was the first in this line of correspondence, where he communicated to Ms. Haddad

that she did not meet the minimum requirements for retention or for progression in

the PA Program, dismissing her from the program for the third time. Ms. Haddad

responded, identifying her shortcomings and impediments to success and pledging to

ramp up her academic efforts to comply with the program's requirements and to avoid

dismissal. Ms. Haddad references her failure to maintain a 3.0 overall GPA and

recognizes that her GPA was a factor in Bryant's decision to dismiss her.

      Program Director Amrien's February 1, 2017 letter memorialized a meeting

Mr. Ferreira had with Ms. Haddad, deferring her dismissal and allowing her to

progress to the clinical rotation without a 3.0 GPA provided that she satisfactorily

complete a remedial rotation. The remedial program was in addition to the standard

P A Program requirements contained in the Academic Policies; she had to take a

remedial clinical rotation that did not count toward the twelve clinical rotations

required, an additional PACKRAT exam with a passing score, to complete extra Rosh

Review Questions, and receive a passing score on a Family Medicine exam. The letter

carefully discussed her "progress" in the PA Program, not her graduation from the

program. That letter was unambiguously limited to what she needed to do to progress




     4 This letter does not note the day it was written but precedes Ms. Haddad's
January 19, 2017 letter appealing her dismissal.
                                         10
into the clinical rotation5 without a 3.0 GPA because she was having academic

difficulty.

       These communications did not form a new contract but detailed the progress

that Ms. Haddad needed to make to get back on track. Ms. Haddad argues that she

reasonably expected that if she met the expectations set forth in the February 1st

letter, she would progress to the clinical stage and, presuming she met the

expectations set forth in the Academic Policies for those rotations, she would graduate

even if she did not meet the overall 3.0 GP A graduation requirement. She bases this

claim on the fact that the February 1st letter does not specify that the Academic

Policies' 3.0 GPA graduation requirement continued to apply to her and that she

asserts that no one at Bryant told her that she still had to have a 3.0 GPA to graduate.

But the February 1st letter and follow up emails evidence a mutual agreement to

change the progression through the P A Program-flexibility that is contemplated in

the Academic Policies-not a change to the GPA graduation requirement.

       There is nothing in that series of correspondence that undermines the

Academic Policies governing the remediation, dismissal, or graduation process. No

reasonable jury could conclude that Ms. Haddad should have believed that she would

be permitted to graduate without meeting the 3.0 GPA requirement. Bryant allowed

her to progress in the P A Program from the didactic term to the clinical term without




      5 Mr. Ferreira sent Ms. Haddad an email, acknowledging that she met the
requirements of the "remediation rotation," i.e. she accomplished the four steps
Bryant identified in the February 1st letter that she needed to complete before she
could progress to her first clinical rotation.
                                          11
maintaining the 3.0 GPA once she successfully completed the remedial clinical

rotation. Ms. Haddad concedes that Bryant never told her that she did not need to

meet the same overall graduation requirements described in the Academic Policies

that applied to all students.

       Finally, the Court finds no support in the record for Ms. Haddad's assertion

that Bryant PA Program staff never communicated to her after January 2017 that

she still had to have an overall 3.0 GPA to graduate, and this omission led her to

believe that that policy no longer applied to her. The only contract at issue in this

case-the Academic Policies-is between Bryant and Ms. Haddad. Although as P A

Program Director, Mr. Amrien may have had the flexibility and discretion to craft a

remediation or deceleration plan specific to Ms. Haddad's personal academic

situation, she could not reasonably expect that he had the power to exempt her from

the Academic Policies' overall graduation requirements. See Walke1· v. President &

Fellows ofHarvard Coil., 840 F.3d 57, 63 (1st Cir. 2016) (citing Mangla, 135 F.3d at

83 (promises made to students by faculty or administrators are not binding on the

university when such promises are contrary to academic policies set forth in student

catalogs and manuals)).

       In the alternative, Ms. Haddad argues that Bryant waived the 3.0 GPA

graduation requirement through its statements and actions. Even presuming that

Bryant never reiterated that the 3.0 GPA policy continued to apply to her, the Court

is not convinced from this record that Bryant waived a single policy in the Academic

Policies.



                                        12
      [W]aiver is the voluntary, intentional relinquishment of a known right.
      It results from action or nonaction. The party claiming that there has
      been a waiver of a contractual provision has the burden of proof on that
      issue. A waiver may be proved indirectly by facts and circumstances
      from which intention to waive may be clearly inferred. On summary
      judgment, the party asserting waiver of a contract term has the
      affirmative duty to produce evidence demonstrating the existence of an
      issue of fact concerning the voluntary relinquishment of a known right.

Sturbridge Home Builders, Inc. v. Downing Seaport, Inc., 890 A.2d 58, 65 (R.I. 2005)

(citations omitted).

      The Court finds that Ms. Haddad has failed in her duty to demonstrate the

existence of an issue of fact that Bryant unequivocally waived the overall 3.0 GPA

requirement. Because the language that Bryant used in the letters and emails during

the early part of 2017 was focused on her progression from the didactic terms to the

clinical part of the P A Program through the Remedial Rotation steps, Bryant did not

unequivocally relinquish any requirement associated with graduation from the

program.    Ms. Haddad has presented no disputed issues of fact from which a

reasonable jury could infer that Bryant acted with the intent to allow her to graduate

without meeting the 3.0 GPA requirement.

      Therefore, because the Court finds that the February 1st letter and subsequent

communications did not form a new contract between Ms. Haddad and Bryant, her

breach of contract claim resting on this argument fails. The Court GRANTS Bryant's

Motion for Summary Judgment on Count I.

      B. Fraudulent and Negligent Misrepresentation

      Ms. Haddad argues that there are disputes, rooted in the evidence of Bryant's

intent, on which a jury could infer that Bryant's letter and email communications

                                         13
were knowingly false by omitting that it expected her to obtain a 3.0 GPA to graduate.

Bryant moves for summary judgment, arguing that there are no disputed material

facts underlying Ms. Haddad's misrepresentation claims in Counts II and III because

there is no evidence that Bryant said anything false-the overall 3.0 GPA

requirement was in the Academic Policies, she was aware of it, and the February 1st

letter did not waive that requirement.

      To prove her fraudulent and negligent misrepresentation claims, Ms. Haddad

must prove: "(1) a misrepresentation of a material fact; (2) the representor must

either know of the misrepresentation, must make the misrepresentation without

knowledge as to its truth or falsity or must make the representation under

circumstances in which he ought to have known of its falsity; (3) the representor must

intend the representation to induce another to act on it; and (4) injury must result to

the party acting in justifiable reliance on the misrepresentation."        Mallette v.

Children's F'Iiend and SeJ'V., 661 A.2d 67, 69 (R.I. 1995); Manchester v. Perei1-a, 926

A.2d 1005, 1012 (R.I. 2007).

      Ms. Haddad's misrepresentation claims fail on the evidence submitted. First,

there is no evidence that Bryant made a false statement of fact at any time pertinent

to this case. As the Court has decided, the Academic Policies unequivocally set forth

that Ms. Haddad needed a 3.0 GPA to graduate, she knew of this requirement when

she began the P A Program, and there is no evidence that Bryant affirmatively told

her that this requirement did not apply to her. Second, Ms. Haddad argues that the

February 1st letter omitted the graduation requirement with the intent to induce her



                                          14
to continue the PA Program while she continued to make her tuition payments, but

that letter does not discuss graduation requirements at all. It covers the parameters

of the Remedial Rotation that allowed her to progress to the clinical phase-not to

graduate-despite having a GPA below 3.0. Moreover, she twice appealed after being

dismissed for low academic performance, insisting that she could graduate m

accordance with the Academic Policies so her argument that Bryant tried to

manipulate her through misrepresentations and/or omissions into staying in the P A

Program falls flat.   Finally, Ms. Haddad could not have reasonably relied on the

February 1st letter as her entire agreement with Bryant to graduate from the P A

Program. There is no evidence that Bryant told her that the Academic Policies no

longer applied to her or that it intended to waive the overall 3.0 GPA graduation

requirement for her alone. She could not have relied on this assurance, because

Bryant did not so assure her.

       The Court GRANTS Bryant's Motion for Summary Judgment on Counts II and

III.

CONCLUSION

       Ms. Haddad gave her best effort to achieve her goal of being a Physician's

Assistant but fell short despite Bryant's programmatic accommodations. For these

reasons, the Court finds that there are no disputed issues of material fact that would

permit a jury to find in her favor on either her breach of contract (Count I) or

misrepresentation (Counts II and III) claims. Her punitive damages and injunctive




                                         15
relief claims are also dismissed. Thus, Bryant's Motion for Summary Judgment is

GRANTED. ECF No. 16.




   n J. McConnell, Jr.
United States District Judge

July 15, 2019




                                      16
